The opinion of the court was delivered
Per Curiam.
The judgment is affirmed for the reasons set forth in the opinion of Judge Kilkenny for the majority of the Appellate Division. 89 N. J. Super. 118 (App. Div. 1965). See also: Sarja v. Iron Range Resources & Rehabilitation, Minn., 144 N. W. 2d 377 (1966).
The Chief Justice and Justices Jacobs and Proctor dissent and vote to reverse for the reasons expressed in the dissent of Judge Conford in the Appellate Division.
For affirmance — Justices Francis, Hall, Schettino and Haneman — 4.
For reversal — Chief Justice Weintraub and Justices Jacobs and Proctor — 3.